ICJ_118_ApplicationGenocideConvention_HRV_SRB_2015-02-03_JUD_01_ME_08_FR.txt.                                                                                           394




                          OPINION INDIVIDUELLE DE M. LE JUGE GAJA

                 [Traduction]

                    1. L’arrêt rendu en 2007 en l’affaire relative à l’Application de la conven‑
                 tion pour la prévention et la répression du crime de génocide (Bosnie‑­
                 Herzégovine c. Serbie-et-Monténégro) (C.I.J. Recueil 2007 (I), p. 43)
                 avait trait à des événements qui s’étaient produits en Bosnie. Il ne lie pas
                 formellement la Cour dans la présente procédure, mais il aurait été dérai-
                 sonnable d’aborder différemment l’interprétation et l’application de la
                 convention sur le génocide pour examiner des faits de nature semblable
                 survenus à la même époque et dans des régions avoisinantes de l’ex‑­
                 Yougoslavie. Il est donc compréhensible qu’elle ait appliqué aux événe-
                 ments survenus en Croatie les mêmes critères que ceux énoncés dans
                 l’arrêt de 2007 pour ce qui est des questions telles que la définition du
                 génocide, les actes matériels visés par cette définition et l’élément moral
                 requis. La légère précision apportée dans le présent arrêt à la formulation
                 de la règle de preuve applicable, selon laquelle la déduction de l’intention
                 génocidaire doit être « raisonnable », n’est pas censée modifier le critère
                 précédemment défini (arrêt, par. 148).
                    Il convient sans doute de relever, toutefois, que l’arrêt de 2007 et le
                 présent arrêt s’inscrivent dans un cadre juridique identique ou du moins
                 semblable pour l’examen des questions relatives à la responsabilité de
                 l’Etat à raison de la commission d’actes de génocide et à la responsabilité
                 pénale individuelle en matière de génocide. Certains aspects qui sont
                 propres à la responsabilité de l’Etat paraissent avoir été négligés et seront
                 traités dans les paragraphes ci‑après.
                    2. L’un de ces aspects a trait à la définition du génocide, ce qui peut
                 sembler étrange à première vue, car l’article II de la Convention s’ap-
                 plique à la commission du génocide tant par des individus que par des
                 Etats. Je souscris au point de vue de la Cour selon lequel, pour ces der-
                 niers, « l’obligation de prévenir le génocide implique nécessairement l’in-
                 terdiction de le commettre » (C.I.J. Recueil 2007 (I), p. 113, par. 166). Un
                 Etat pourrait difficilement enfreindre l’obligation de prévenir le génocide
                 plus directement qu’en en commettant un lui‑même.
                    Comme chacun sait, pour définir le génocide, les statuts des tribunaux
                 pénaux internationaux se bornent à reproduire l’article II de la conven-
                 tion sur le génocide (article 4 du statut du Tribunal pénal international
                 pour l’ex-Yougoslavie (TPIY) ; article 2 du statut du Tribunal pénal inter-
                 national pour le Rwanda (TPIR) ; article 6 du statut de Rome de la Cour
                 pénale internationale (CPI)).
                    Il pourrait sembler logique de donner à la définition du génocide la
                 même portée en ce qui concerne la responsabilité de l’Etat qu’en matière
                 de responsabilité pénale individuelle, mais les raisons qui ont conduit les

                                                                                           395




7 CIJ1077.indb 787                                                                                 18/04/16 08:54

                           application de convention génocide (op. ind. gaja)                395

                 tribunaux pénaux internationaux à adopter une interprétation restrictive
                 de cette définition ne trouvent pas à s’appliquer dans le contexte de la
                 responsabilité de l’Etat.
                     Aux termes du paragraphe 2 de l’article 22 du statut de la CPI, « [l]a
                 définition d’un crime est d’interprétation stricte » et, « [e]n cas d’ambi-
                 guïté, … est interprétée en faveur de la personne qui fait l’objet d’une
                  enquête, de poursuites ou d’une condamnation ». La chambre de première
                  instance du TPIY saisie de l’affaire Delalić a suivi un raisonnement ana-
                 logue, faisant intervenir une « interprétation restrictive » (jugement du
                  16 novembre 1998, IT‑96‑21‑T, par. 411). S’agissant de la définition du
                 génocide, la chambre de première instance du TPIR saisie de l’af-
                 faire Kayishema a considéré que, « s’il existe un quelconque doute, celui‑ci
                 doit jouer en faveur de l’accusé » (jugement du 21 mai 1999, ICTR‑95‑1‑T,
                 par. 103).
                     Les « Eléments des crimes », adoptés par l’Assemblée des Etats parties
                  afin d’« aider » la CPI à interpréter et appliquer les dispositions en cause
                 du Statut de Rome (art. 9), préconisent eux aussi une interprétation
                 restrictive de la définition du génocide. Pour conclure qu’un génocide a
                 été commis, il faut en effet que « [l]e comportement [se soit] inscrit dans le
                  cadre d’une série manifeste de comportements analogues dirigés contre ce
                  groupe, ou [qu’il puisse] en lui‑même produire une telle destruction ».
                  Puisque l’adoption des Eléments des crimes n’était pas assortie d’un
                  « accord ultérieur intervenu entre les parties au sujet de » l’interprétation
                  de la convention sur le génocide, aux termes de l’alinéa a) du para-
                 graphe 3 de l’article 31 de la convention de Vienne sur le droit des traités,
                 cela n’a pas d’incidence sur la responsabilité de l’Etat en matière de géno-
                 cide.
                     En outre, contrairement à la compétence que confère à la Cour
                 l’article IX de la convention sur le génocide, la juridiction des tribunaux
                 pénaux internationaux s’étend aux crimes contre l’humanité et aux vio­
                 lations graves du droit international humanitaire. Ces crimes, qui
                 s’apparentent en partie au génocide, sont, de manière générale, plus
                 ­faciles à établir. Cela a conduit le procureur à parfois écarter le chef de
                  génocide, et les tribunaux à faire preuve de prudence pour conclure
                  qu’un génocide avait été commis.
                     Il convient de relever que, dans l’affaire Krstić, l’une des rares occasions
                  où le TPIY a conclu à la perpétration d’un génocide, la chambre d’appel
                  a fait observer ce qui suit :
                         « Les conditions rigoureuses qui doivent être remplies pour que
                      l’on puisse prononcer une déclaration de culpabilité pour génocide
                      témoignent de la gravité de ce crime. Ces conditions — la preuve,
                      difficile à apporter, d’une intention spécifique, et la démonstration
                      que c’était l’ensemble du groupe, ou une partie substantielle de
                      celui-ci, qui était voué à l’extinction — écartent le risque que des
                      déclarations de culpabilité pour génocide soient prononcées à la
                      légère. » (Arrêt du 19 avril 2004, IT‑98‑33‑A, par. 37.)

                                                                                             396




7 CIJ1077.indb 789                                                                                  18/04/16 08:54

                          application de convention génocide (op. ind. gaja)               396

                    3. La recherche de l’élément moral du génocide peut conduire à des
                 conclusions différentes selon qu’il est question d’individus ou de l’Etat
                 pour le compte duquel ceux‑ci peuvent avoir agi.
                    La commission d’enquête des Nations Unies sur le Darfour a conclu
                 que, si les autorités soudanaises n’avaient pas eu l’intention de détruire un
                 groupe ethnique en tout ou en partie, des individus appartenant à l’armée
                 ou aux paramilitaires soudanais avaient pu être animés d’une telle inten-
                 tion (Rapport de la commission internationale d’enquête sur le Darfour
                 au Secrétaire général, 25 janvier 2005, par. 520‑521). Le cas inverse peut
                 aussi se produire. Alors qu’il serait difficile de déduire, à partir d’un acte
                 commis par une personne, que celle‑ci avait l’intention de prendre pour
                 cible une partie substantielle d’un groupe, un certain nombre d’organes
                 ou d’autres individus agissant pour le compte d’un Etat pourraient adop-
                 ter une ligne de conduite à partir de laquelle on pourrait inférer une poli-
                 tique gouvernementale tendant à la destruction d’un groupe. S’agissant
                 des événements de Srebrenica, la chambre d’appel du TPIY a déclaré ce
                 qui suit dans l’affaire Krstić :
                        « La Chambre d’appel souscrit à la conclusion de la Chambre de
                     première instance selon laquelle les meurtres ont été orchestrés par
                     des membres de l’état-major principal de la VRS qui en ont aussi
                     assuré la supervision. Si la Chambre de première instance n’a pas
                     prêté d’intention génocidaire à tel ou tel officier de l’état-major prin-
                     cipal, c’est peut-être pour ne pas retenir la responsabilité individuelle
                     de personnes qui ne sont pas mises en accusation dans ce procès.
                     Cependant, cela ne remet pas en cause la conclusion selon laquelle
                     les forces serbes de Bosnie ont commis un génocide contre les Musul-
                     mans de Bosnie. » (Arrêt du 19 avril 2004, IT‑98‑33‑A, par. 35 ; note
                     de bas de page omise.)
                 Il peut par ailleurs être difficile d’identifier les individus qui ont commis
                 les actes matériels incriminés, ce qui peut faire obstacle à l’engagement de
                 poursuites. Mais s’il peut être établi qu’ils agissaient pour le compte de
                 l’Etat ou en tant qu’organes de celui‑ci, on peut être fondé à conclure à la
                 responsabilité de l’Etat pour génocide.
                    En tout état de cause, il n’est pas nécessaire d’établir au préalable qu’un
                 individu ou un organe a commis tel ou tel acte dans une intention géno-
                 cidaire pour parvenir à la conclusion que l’Etat s’est rendu coupable de
                 génocide. Le passage ci‑après de l’arrêt de 2007, s’il peut prêter à quelque
                 ambiguïté, ne permet pas d’inférer l’existence d’une telle condition préa-
                 lable, la Cour s’étant bornée à dire que, « si un organe de l’Etat ou une
                 personne ou un groupe de personnes dont les actes sont juridiquement
                 attribuables à l’Etat en question commet l’un des actes prohibés par l’ar-
                 ticle III de la Convention, la responsabilité internationale de celui-ci est
                 engagée » (C.I.J. Recueil 2007 (I), p. 119, par. 179). Les nouveaux élé-
                 ments qui figurent dans le présent arrêt sur ce point (par. 128‑129) ne
                 lèvent pas complètement l’ambiguïté, mais n’indiquent pas non plus
                 l’existence d’une condition préalable.

                                                                                           397




7 CIJ1077.indb 791                                                                                18/04/16 08:54

                           application de convention génocide (op. ind. gaja)                397

                    4. La principale différence entre la responsabilité pénale internationale et
                 la responsabilité de l’Etat en matière de génocide tient au critère d’établisse‑
                 ment de la preuve. Dans les procédures pénales internationales, comme dans
                 les procédures pénales en général, il est souvent exigé que la culpabilité de
                 l’accusé soit démontrée « au‑delà de tout doute raisonnable ». Pour ce qui
                 est du génocide, ce critère a été énoncé par le TPIR dans l’affaire Akayesu
                 (jugement du 2 septembre 1998, ICTR‑96‑4‑T, par. 530) et aussi dans l’af-
                 faire Rutaganda (jugement du 6 décembre 1999, ICTR‑96‑3‑T, par. 398), et
                 par le TPIY en l’affaire Jelisić (jugement du 14 décembre 1999, IT‑95‑10‑T,
                 par. 108). Dans cette dernière, la chambre de première instance a également
                 affirmé que « [l]e doute doit toujours profiter à l’accusé » (ibid.).
                    En ce qui concerne les éléments de preuve se rapportant à l’intention de
                 commettre le génocide, la Cour a tenu, dans son arrêt de 2007, un raison-
                 nement analogue :
                         « Le dolus specialis, l’intention spécifique de détruire le groupe en
                      tout ou en partie, doit être établi en référence à des circonstances
                      précises, à moins que l’existence d’un plan général tendant à cette fin
                      puisse être démontrée de manière convaincante ; pour qu’une ligne de
                      conduite puisse être admise en tant que preuve d’une telle intention,
                      elle devrait être telle qu’elle ne puisse qu’en dénoter l’existence. »
                      (C.I.J. Recueil 2007 (I), p. 196‑197, par. 373 ; voir aussi arrêt,
                      par. 145 et 148.)
                 Elle a poursuivi en précisant que la « large » proposition avancée par
                 l’Etat demandeur (la Bosnie‑Herzégovine) au sujet de l’intention n’était
                 « pas conforme aux conclusions du TPIY sur le génocide ni aux décisions
                 du procureur » (C.I.J. Recueil 2007 (I), p. 197, par. 374).
                    Dans son arrêt de 2007, la Cour a utilisé diverses formules pour définir le
                 critère d’établissement de la preuve applicable. Ainsi, elle a indiqué devoir
                 « être pleinement convaincue qu’ont été clairement avérées les allégations
                 formulées au cours de l’instance selon lesquelles le crime de génocide ou les
                 autres actes énumérés à l’article III ont été commis » et qu’il en allait de
                 même pour « la preuve de l’attribution de tels actes » (ibid., p. 129, par. 209 ;
                 voir aussi arrêt, par. 178‑179). S’agissant du manquement aux obligations
                 « de prévenir le génocide ainsi que de punir et d’extrader les personnes accu-
                 sées de ce crime », elle a fait observer qu’il fallait « qu[e ce manquement] soit
                 prouv[é] avec un degré élevé de certitude » (C.I.J. Recueil 2007 (I), p. 130,
                 par. 210). Elle a considéré qu’une des conditions nécessaires pour établir la
                 responsabilité du chef de complicité dans le génocide n’était pas remplie :
                      « il n’a, en effet, pas été établi de manière indiscutable, par l’argumen-
                      tation développée entre les Parties, que les autorités de la RFY
                      auraient fourni — et continué à fournir — leur aide et leur assistance
                      aux chefs de la VRS qui ont décidé et exécuté le génocide, à un
                      moment où elles auraient été clairement conscientes qu’un génocide
                      était sur le point, ou en train, d’être commis » (ibid., p. 218, par. 422 ;
                      les italiques sont de moi).

                                                                                              398




7 CIJ1077.indb 793                                                                                   18/04/16 08:54

                           application de convention génocide (op. ind. gaja)                398

                 Bien qu’elle ait opté pour une formulation différente, la Cour a en subs-
                 tance appliqué le même critère de la preuve « au‑delà de tout doute rai-
                 sonnable » auquel le TPIY et le TPIR ont eu recours pour ce qui concerne
                 les accusés individuels. Cela a été confirmé par la présidente Higgins lors-
                 qu’elle a présenté la jurisprudence de la Cour à la Sixième Commission
                 de l’Assemblée générale, en novembre 2007. Après avoir cité le para-
                 graphe 209 de l’arrêt de 2007, elle a fait observer ce qui suit :
                         « Certains observateurs ont fait d’étonnants commentaires, comme
                      s’il s’agissait d’un critère « plus rigoureux » ou « moins rigoureux »
                      que celui qui se situe « au‑delà de tout doute raisonnable ». Il s’agit
                      simplement d’un critère comparable, qui emploie une terminologie
                      plus adaptée à une affaire de droit international en matière civile. »
                      (Discours de S. Exc. Mme Rosalyn Higgins, président de la Cour
                      internationale de Justice, devant la Sixième Commission de l’Assem-
                      blée générale, 2 novembre 2007.)
                 L’une des raisons qui rendent nécessaire l’application d’un tel critère
                 d’établissement de la preuve aux questions relatives à la responsabilité de
                 l’Etat réside, selon la Cour, dans l’« exceptionnelle gravité » des accusa-
                 tions liées à la perpétration d’un génocide (C.I.J. Recueil 2007 (I), p. 129,
                 par. 209). La Cour a alors fait référence (ibid.) au passage de l’arrêt
                 rendu en l’affaire du Détroit de Corfou, selon lequel, au vu des « alléga-
                 tions sans force probante suffisante » concernant un champ de mines
                 mouillé par deux navires yougoslaves, « [u]ne imputation d’une gravité
                 aussi exceptionnelle articulée contre un Etat exigerait un degré de certi-
                 tude qui n’est pas atteint ici » (Détroit de Corfou (Royaume-Uni c. Alba‑
                 nie), fond, arrêt, C.I.J. Recueil 1949, p. 17). En ce qui concerne les
                 allégations de manquement aux obligations de prévenir le génocide ainsi
                 que de punir et d’extrader les personnes accusées de ce crime, la Cour a
                 également lié le critère d’établissement de la preuve « à la mesure de [l]a
                 gravité [de l’allégation] » (C.I.J. Recueil 2007 (I), p. 130, par. 210). Dans
                 le présent arrêt, elle a appliqué « le même critère d’établissement de la
                 preuve » (par. 179).
                    Il serait pourtant difficile d’expliquer pourquoi la gravité du fait illicite
                 reproché et sa connexité avec les crimes internationaux devraient rendre
                 plus ardu l’établissement de la responsabilité internationale. En effet, la
                 Commission des réclamations entre l’Erythrée et l’Ethiopie a souligné,
                 dans deux de ses décisions du 1er juillet 2003, qu’elle ne pouvait
                      « accepter l’idée que, parce que certaines réclamations pourraient
                      reposer sur des allégations de comportement individuel potentielle-
                      ment criminel, elle devrait appliquer un critère d’établissement de la
                      preuve encore plus rigoureux, équivalant à celui retenu dans les pro-
                      cédures pénales individuelles. La Commission n’est pas un tribunal
                      pénal auquel il appartiendrait d’apprécier la responsabilité pénale
                      individuelle. Son rôle consiste plutôt à déterminer s’il y a eu violation
                      du droit international sur la base des principes habituels de la res-

                                                                                             399




7 CIJ1077.indb 795                                                                                  18/04/16 08:54

                           application de convention génocide (op. ind. gaja)                399

                      ponsabilité de l’Etat. Le fait que des conclusions particulières
                      puissent faire intervenir des questions extrêmement graves ne change
                      pas les règles de droit international devant être appliquées, pas plus
                      que cela ne modifie le volume d’éléments de preuve requis. » (Recueil
                      des sentences arbitrales (RSA), vol. XXVI, p. 41, par. 47, et p. 88,
                      par. 38.)
                    5. La différence entre la norme à appliquer en ce qui concerne, d’une
                 part, la responsabilité de l’Etat et celle qui régit, d’autre part, la responsa-
                 bilité pénale individuelle paraît ainsi assez subtile, mais elle n’est pas
                 négligeable. Peut‑être les Etats sont‑ils plus à même, grâce à elle, de por-
                 ter devant la Cour leurs allégations quant à la commission d’un génocide
                 par l’un deux.

                                                                     (Signé) Giorgio Gaja.




                                                                                             400




7 CIJ1077.indb 797                                                                                  18/04/16 08:54

